905 F.2d 1532Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ralph RAINS, Defendant-Appellant.
No. 90-7294.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided May 17, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CR No. 88-293-S;  C/A No. 90-365)
Ralph Rains, appellant pro se.
James Richard Alsup, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED AS MODIFIED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Ralph Rains appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we grant leave to proceed in forma pauperis, deny the appointment of counsel and affirm on the reasoning of the district court.  United States v. Rains, CR No. 88-293-S;  C/A No. 90-365 (D.Md. Feb. 2, 1990).  However, we modify the district court's order to show that the motion is dismissed without prejudice.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.